Case 1:21-cv-00714-DLC Document 16 Filed 05/27/21 Page 1 of 2

 

THE City oF NEW YORK

JAMES E, JOHNSON LAW DEPARTMENT ALANA R. MILDNER
Corporation Counsel 100 CHURCH STREET Labor and Employment Law Division

NEW YORK, NY 10007 Phone: (212) 356-1177
Fax: (212) 356-2439

Email: amildner@law.nyc.gov

May 27, 2021

BY ECE “TZ. aches 5A hl cnestck ak

Honorable Denise L. Cote

United States District Court ttn Vasy Poecfuohe hud MMs
Southern District of New York . a yo .
500 Pearl Street Yo sohectibe ce Lenusif thet cues sons
New York, New York 10007 Sy anteots fs clot ¢/ 2 “fs 1 We

Re: Miranda v. City of New York et al. Lh ll fe Ae ofvce Kher Oe peat itin Gf
Civil Action No. 21-CV-00714 wh. “x
A hetint,

Law Dept. No.: 2021-002807 \he jostees stall Z
& As posed Healertny LL Abe

y
by 2/0 fal, Fla bf berftreult
I am an Assistant Corporation Counsel in the Office’of James E. Johnson; fs Larile,§
Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced ,; — -
proceeding. I write in accordance with Your Honor’s Individual Rules of Practice to respectfully/, 4
request an extension of time from May 28, 2021 until June 28, 2021 for Defendants to respond to/ _-
the Complaint, and for a corresponding adjournment of the initial conference presently schedule SfAWBs
for June 11, 2021. Additionally, the parties respectfully request that this case be referred to
magistrate judge for an early settlement conference.

 

Dear Judge Cote:

This extension request is made because I am in need of additional time to prepare
Defendants’ response to the Complaint and because the parties have conferred and believe this
case may be ripe for early settlement. This is the third request for an extension to respend to the
Complaint in this matter. Prior extensions of time were granted on March 10, 2021, ECF No. 13,
and April 27, 2021, ECF No. 15. Plaintiff's counsel, Denise Schulman, consents to this
extension.

The parties believe an early resolution to this case may be possible, and
accordingly, respectfully request that the Court refer this case to the designated magistrate judge
for a settlement conference. The parties also respectfully request that the initial conference,
presently scheduled for June 11, 2021, be adjourned. Both counsel are available for a conference
during the week of July 12") with the exception of July 13" and the afternoon of July 16".

 
Case 1:21-cv-00714-DLC Document 16 Filed 05/27/21 Page 2 of 2

J thank the Court for its attention to this matter.

CC: By ECF

Denise A. Schulman, Esq.

Joseph & Kirschenbaum LLP
Attorneys for Plaintiff Maria Miranda
32 Broadway, Suite 601

New York, NY 10004

212-688-5640

denise@jhllp.com

Respectfully submitted,
/s/

Alana R. Mildner
Assistant Corporation Counsel

 
